Citation Nr: 1755130	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to an initial rating in excess of 10 percent for lumbar strain, bulging annulus at L4-L5, degenerative changes of the lumbar spine (lumbar spine disability) (previously claimed as lower back condition).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from March 2005 to June 2006 and from October 2006 to April 2008, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims for entitlement to service connection for sleep apnea and an increased rating for Veteran's lumbar spine disability, among other things. 

The Board notes that while the Veteran filed a notice of disagreement to two other issues that were denied in the February 2009 rating decision, the Veteran limited his appeal in his January 2012 Substantive Appeal to the issues reflected on the title page. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his obstructive sleep apnea had its onset in service. 

2.  During a February 2014 conversation with a VA employee, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his appeal to the issue of entitlement to an increased rating for a lumbar spine disability. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1101, 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a prostate disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as the Board is granting the claim for service connection for sleep apnea and the Veteran has withdrawn his claim for entitlement to an increased rating, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection

The Veteran and his representative assert that service connection for his obstructive sleep apnea is warranted because the condition had its onset during his time of active duty service and has continued since.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the Veteran first complained of sleep related symptoms in December 2008 and was eventually diagnosed with sleep apnea January 2009 following a report from a sleep study.  See, post-service treatment records dated December 2008, January 2009.  Accordingly, the first element for establishing service connection has been met. 

With respect to the second element, the Board notes that the Veteran's service-treatment records are silent for in-service treatment or diagnosis of obstructive sleep apnea.  However, the absence of documented treatment in service is not fatal to a service connection claim.  A veteran is competent to report that which he perceives through his symptoms, which in this case, would include fatigue and awakening during the night.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has consistently reported throughout his medical evaluations that his sleep related difficulties and symptoms began during his last tour of active duty service.  See, post-service treatment records dated July 2008, January 2009. February 2009, March 2010, and May 2010.  Specifically the Veteran stated that he experienced "hard snoring" and that this was witnessed by his fellow peers who slept in close proximity to him.  See, VA examination dated August 2011.  The Veteran also stated that he did not seek help for his problems immediately upon returning from service because he thought that his symptoms were "normal."  See, post-service treatment record dated May 2010.  As stated above, the Board notes that symptoms of sleep apnea are capable of lay observation and as the Veteran has been consistent with his statements, the Board finds them to be credible and of significant probative value. 

The record also contains competent medical evidence corroborating the Veteran's assertion that his obstructive sleep apnea symptoms began prior to being formally diagnosed in January 2009.  Specifically, in July 2008 during a general VA examination, it is noted that the Veteran has a history of sleep apnea symptoms and when the Veteran finally underwent a sleep study in January 2009, the examiner stated that although the study had to be cut short due to the anxiety of the Veteran, the documented episodes "could be an indicator that this patient suffers from a moderate to severe sleep apnea."  See, July 2008 VA examination; post-service treatment records dated January 2009.  While the record does not contain a formal opinion with respect to when the Veteran's obstructive sleep apnea had its onset, the Board finds the findings of moderate to severe sleep apnea only nine months after the Veteran was released from active duty clearly imply the existence of the disorder for a significant period of time prior to the formal diagnosis in January 2009.  

In reaching this conclusion, the Board has not overlooked the August 2011 VA examination report, which opined that the Veteran's obstructive sleep apnea was less likely than not related to service.  However, this opinion specifically addressed sleep apnea only with respect to a specific exposure event experienced by the Veteran during his service in Southwest Asia and did not provide an opinion as to whether or not the Veteran's sleep apnea could be otherwise etiologically related to his active duty service.  Accordingly, the Board has afforded this opinion with low probative value. 

The Board finds that the competent evidence of record is at least in equipoise.  Accordingly, under these circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board finds that service connection for obstructive sleep apnea is warranted because the disability had its onset while the Veteran was on active duty service.  38 U.S.C.A. §§ 1101, 5107; 38 C.F.R. §§ 3.102, 3.303.

III.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

Here, during a documented conversation with a VA employee in February 2014, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal as his claim for entitlement to an increased rating for a lumbar spine disability.  The correspondence with the VA employee has since been converted into a written transcript that has been associated with the claims file. Therefore, the Board finds that VA has received a written statement from the Veteran in which he clearly articulates his intent to withdraw these claims from appellate status and it was received by VA prior to the issuance of a final decision as to these issues.  As such, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

Service connection for obstructive sleep apnea is granted. 

The appeal of the denial of entitlement to an increased rating for a lumbar spine disability is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


